Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 01/09/20.  Claims 1 – 15 is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matte which the applicant regards as his invention.


Claims 1 – 10 recites the limitation "The communication path “in line 24.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter

5.	Claims 11 – 15 are allowed.  The prior art of record doesn’t teach or suggest the following limitations




“…software, controls a control target related to a driving of a vehicle based on vehicle software and manages information related to the vehicle software; and
an in-vehicle terminal coupled to the vehicle control device which communicates with the server or a communication terminal, sends and receives information to and from the vehicle control device, and manages information related to the in-vehicle terminal software different from the vehicle software; wherein, upon receiving at least one of configuration information of the in-vehicle terminal software or configuration information of the vehicle software from the in-vehicle terminal, the communication terminal, or the vehicle communication device, the server generates , based on the received information and identification information for identifying the communication path of the software update used by the in-vehicle terminal, the communication terminal, or the vehicle communication device  software to be distributed for distributing the information source as a communication target which includes update information of the vehicle software or update information of the in-vehicle terminal software, a list of vehicle software to be updated or a list of in-vehicle terminal software to be updated as information which was excluded from the software to be distributed, and sending a the generated software to be distributed, the generated list of vehicle software to be updated, or the generated list of in-vehicle terminal software to be updated to the in-vehicle terminal, the communication terminal, or the vehicle communication device wherein the configuration information of the in-vehicle terminal software includes software version installed in the in-vehicle terminal, hardware configuration and model number of the in-vehicle terminal, the in-vehicle terminal sends, upon starting the software update, at least one of the information of 


	Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192